DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106025366 A (hereinafter CN’366 – translation attached and relied upon below).
With respect to claim 1, CN’366 teaches a battery cell (Figures 1-3), comprising:
an electrode assembly (Figure 2A-2D, 13) having a hollow structure with a hexagonal prism-shaped hole at a center (as illustrated), wherein an exterior of the electrode assembly (13) is in a shape of a hexagonal prism (as illustrated); and
a cell case/sleeve (5) in which the electrode assembly (13) is received, wherein an exterior of the cell case/sleeve (5) is in a shape of a hexagonal prism (as illustrated in Figures 2C-2D); and wherein an innermost layer of the electrode assembly (13) has six straight sides to define the hexagonal prism-shaped hole (as illustrated in Figure 2D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106025366 A (hereinafter CN’366) in view of EP 2680361 A1 (hereinafter EP’361).
With respect to claim 2, CN’366 teaches a battery cell (Figures 1-3), comprising:
an electrode assembly (Figure 2A-2D, 13) having a hollow structure with a hexagonal prism-shaped hole at a center (as illustrated), wherein an exterior of the electrode assembly (13) is in a shape of a hexagonal prism (as illustrated); and a cell case/sleeve (5) in which the electrode assembly (13) is received, wherein an exterior of the cell case/sleeve (5) is in a shape of a hexagonal prism (as illustrated in Figures 2C-2D); wherein the electrode assembly (13) includes: a first electrode/(positive plate) including a first electrode current collector coated with an active material, a second electrode/(negative plate) including a second electrode current collector coated with an active material, and a separator/diaphragm interposed between the first electrode and the second electrode (page 3, lines 15-31).  However, CN’366 fails to teach a first electrode including a first electrode current collector and a first electrode active material block coated discontinuously at predetermined intervals on the first electrode current collector to provide a plurality of first electrode active material blocks; a second electrode including a second electrode current collector and a second electrode active material block coated discontinuously at predetermined intervals on the second electrode current collector to provide a plurality of second electrode active material blocks.
EP’361 teaches and electrode assembly (Figure 2) comprising a first electrode (100) including a first electrode current collector and a first electrode active material block (110) coated discontinuously at predetermined intervals on the first electrode current collector (100) to provide a plurality of first electrode active material blocks (110); a second electrode (200) including a second electrode current collector and a second electrode active material block (210) coated discontinuously at predetermined intervals on the second electrode (200) current collector to provide a plurality of second electrode active material blocks (210) (as illustrated) (para. [0055]); and a separator (300) interposed between the first electrode (100) and the second electrode (200) in order to effectively prevent breaks and cracks that may occur at the bent/curved portions of the electrode assembly during a process of winding, so that the charging and discharging efficiency of the secondary battery can be increased (para. [0011]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an active material that is coated discontinuously at predetermined intervals on the first and the second electrode current collectors, respectively, to provide a plurality of first and second electrode active material blocks, respectively, in the electrode assembly of CN’366, as taught by EP’361, in order to effectively prevent breaks and cracks that may occur at the bent/curved portions of the electrode assembly during a process of winding the electrode assembly, so that the charging and discharging efficiency of the secondary battery can be increased.
With respect to claim 3, EP’361 further teaches wherein the first electrode (100) is bent at each first uncoated region (120-1, 120-2, 120-3) between adjacent first electrode active material blocks (110), and the second electrode (200) is bent at each second uncoated region (220-1, 220-2, 220-3, 220-4) between adjacent second electrode active material blocks (210) (para. [0055]-[0058]) (see Figure 2) – therefore, it would be obvious that forming the hexagon-shaped electrode assembly would provide that the bent portions of each electrode would be at the uncoated portion.  
With respect to claim 4, CN’366 illustrates in Figures 2A-2D and 3A-3D wherein the plurality of first electrode active material blocks are divided into groups, each said group having six, first electrode active material blocks/(since the hexagon has 6 sides), and the plurality of second electrode active material blocks are divided into groups, each said group having six, second electrode active material blocks/(since the hexagon has 6 sides), and wherein, as the groups of first electrode active material blocks and the groups of second electrode active material blocks are farther away from a center of a cross section of the electrode assembly (13), the first electrode active material blocks and the second electrode active material blocks between adjacent groups increase in length in a circumferential direction of the electrode assembly – CN’366 illustrates that the hexagonal electrode assembly (13) comprises six blocks/sides in each hexagon ring, and illustrates that as the circumference of the electrode assembly increases, so does the length of the hexagon sides which are coated with the active material, which form the active material blocks.  
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable CN 106025366 A (hereinafter CN’366) in view of EP 2680361 A1 (hereinafter EP’361), as applied to claim 2 above, and further in view of Lim (US 2016/0141560).
With respect to claim 5, CN’366 as modified discloses all claim limitations as set forth above, but fails to teach wherein a separator is interposed between an outermost surface of the electrode assembly and an inner surface of the cell case.  Lim teaches an electrode assembly (Figure 6, 120) comprising a separator/(finishing tape (600)) interposed between an outermost surface of the electrode assembly (120) and an inner surface of the cell case (27) in order to keep the electrode assembly (120) pressurized, and to insulate the electrode body (120) from the cell case (27) (para. [0038]-[0039]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to interpose a separator between an outermost surface of the electrode assembly and an inner surface of the cell case in the modified electrode assembly of CN’366, as taught by Lim, in order to keep the electrode assembly (120) pressurized, and to insulate the electrode body (120) from the cell case (27).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JPH09-266012 A) in view of EP 2680361 A1 (hereinafter EP’361).
With respect to claim 6, Koji teaches a method for manufacturing a battery cell, comprising: forming an electrode assembly (Figure 1, 5) by forming a stack comprising a first electrode (2) including a first electrode current collector coated with an active material (para. [0015]), a second electrode (3) including a second electrode current collector coated with an active material (para. [0015]), and a separator (4) interposed between the first electrode (2) and the second electrode (3) (para. [0009]) and winding the stack structure so that an exterior of the electrode assembly is in a shape of a hexagonal prism (as illustrated), and receiving the wound electrode assembly (5) in a case (6) (as illustrated).  However, Koji fails to teach preparing a first electrode by forming a first electrode active material block discontinuously at predetermined intervals on at least one surface of a first electrode current collector to provide a plurality of first electrode active material blocks; and preparing a second electrode by forming a second electrode active material block discontinuously at predetermined intervals on at least one surface of a second electrode current collector to provide a plurality of second electrode active material blocks.
EP’361 teaches preparing an electrode assembly (Figure 2) comprising preparing a first electrode (100) by forming a first electrode active material block (110) discontinuously at predetermined intervals on at least one surface of a first electrode current collector (100) to provide a plurality of first electrode active material blocks (110) as illustrated; and preparing a second electrode (200) by forming a second electrode active material block (210) discontinuously at predetermined intervals on at least one surface of a second electrode (200) current collector to provide a plurality of second electrode active material blocks (210) (as illustrated) (para. [0055]) in order to effectively prevent breaks and cracks that may occur at the bent/curved portion of the electrode assembly during a process of winding, so that the charging and discharging efficiency of the secondary battery can be increased (para. [0011]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to prepare a first electrode by forming a first electrode active material block discontinuously at predetermined intervals on at least one surface of a first electrode current collector to provide a plurality of first electrode active material blocks; and prepare a second electrode by forming a second electrode active material block discontinuously at predetermined intervals on at least one surface of a second electrode current collector to provide a plurality of second electrode active material blocks in the electrode assembly manufacturing method of Koji, as taught by EP’361, in order to effectively prevent breaks and cracks that may occur at the bent/curved portions of the electrode assembly during a process of winding the electrode assembly, so that the charging and discharging efficiency of the secondary battery can be increased.
With respect to claim 7, Koji teaches when six first electrode active material blocks of the plurality of first electrode active material blocks form a group in a sequential order from a start point of the winding (as illustrated in Figure 1), lengths of the first electrode active material blocks belonging to a same group are equal (each “ring” forming the hexagon electrode assembly has sides of equal lengths as illustrated), and the lengths of the first electrode active material blocks belonging to a group that is farther away from the start point of the winding are longer than the lengths of the first electrode active material blocks belonging to another group closer to the start point – Koji illustrates that the hexagonal electrode assembly comprises six blocks/sides, and illustrates that as the circumference of the electrode assembly increases, so does the length of the hexagon sides which are coated with the active material, which form the active material blocks (as illustrated).  
With respect to claim 8, Koji in view of EP’361 teaches wherein, when six second electrode active material blocks of the plurality of second electrode active material blocks form a group in a sequential order from the start point of the winding (Koji illustrates that the hexagonal electrode assembly comprises six blocks/sides as illustrated in Figure 1), the lengths of second electrode active material blocks belonging to a same group/”ring” are equal (each group/“ring” forming the hexagon electrode assembly has sides of equal lengths as illustrated), and the lengths of the second electrode active material blocks belonging to a group/“ring” that is farther away from the start point of the winding are longer than the lengths of the first electrode active material blocks belonging to another group/“ring” closer to the start point – as illustrated in Figure 1.
With respect to claim 9, Koji in view of EP’361, as set forth above, would provide that wherein winding the stack structure comprises bending the stack structure with respect to first uncoated regions between the first electrode active material blocks and to second uncoated regions between the second electrode active material blocks. As set forth above that EP’361 further teaches wherein the first electrode (100) is bent at each first uncoated region (120-1, 120-2, 120-3) between adjacent first electrode active material blocks (110), and the second electrode (200) is bent at each second uncoated region (220-1, 220-2, 220-3, 220-4) between adjacent second electrode active material blocks (210) (para. [0055]-[0058]) (see Figure 2) – therefore, it would be obvious that forming the hexagon-shaped electrode assembly would provide that the bent portions of each electrode would be at the uncoated portion.  

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106025366 A (hereinafter CN’366), as applied to claim 1 above, and further in view of Kim (US 2017/0005382).
With respect to claim 10, CN’366 teaches a battery module comprising: a cell assembly according to claim 1, as set forth above; but fails to teach including a plurality of battery cells and a cooling plate interposed between one or more opposing surfaces of adjacent battery cells.  Kim teaches a battery module (figure 1) including a plurality of unit batteries (101), the unit batteries (101) include: an electrode assembly (Figure 3, 100) including a first electrode, a second electrode, and a separator between the first and second electrodes (para. [0043]); a case (200) having a polygonal column shape for accommodating the electrode assembly; and first and second plates (300 & 400) respectively sealing openings formed at opposite sides of the case (200) (as illustrated), and a cooling plate/part (Figure 1, 500) interposed between one or more opposing surfaces of adjacent battery cells in order to cool the unit batteries (para. [0063]) (as illustrated).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to include a plurality of battery cells and a cooling plate interposed between one or more opposing surfaces of adjacent battery cells in the apparatus of CN’366, as taught by Kim, in order to cool the unit batteries.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							6/14/2022Primary Examiner, Art Unit 1725